ACCEPTED
                                                                                          01-14-00337-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     1/12/2015 9:36:01 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK




                            No. 01-14-00337-CR            FILED IN
                                                   1st COURT OF APPEALS
                       IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                 FOR THE           1/12/2015 9:36:01 AM
                   FIRST JUDICIAL DISTRICT OF TEXASCHRISTOPHER A. PRINE
                                                           Clerk
                              AT HOUSTON
                                                     ____________
                  FAROUK DAVID ODARIKO, APPELLANT
                                          v.
                      THE STATE OF TEXAS, APPELLEE

               STATE=S MOTION FOR EXTENSION OF TIME
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, THE STATE OF TEXAS, by and through the undersigned
Assistant District Attorney, and moves this Court to grant an extension of time for
the State to file its brief in the above styled and numbered cause. In support thereof,
the State would show the following:
      1.     The Clerk=s Record was filed in this case on May 29, 2014.
      2.     The Reporter=s Record was filed in this case on September 15, 2014.
      3.     The State=s brief in this cause is due on January 12, 2015. Appellant
             was granted two extensions of time to file his brief. The State has not
             filed any previous requests for extension of time to file its brief in this
             cause.
      4.     The State’s attorney assigned to this case currently has many other
             pending matters including several pending appeals, writs, and an oral
             argument in a death penalty case, Andrus v. State, AP-76,936, set for
             oral argument in El Paso, Texas on February 5, 2015.
       5.       In light of the many other matters the State’s attorney has currently
                pending, the State would request that the deadline to file the State’s
                brief be extended sixty (60) days.
       6.       This extension is not sought for the sole purpose of delay.


       WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State=s brief
in this case.
                                                Respectfully submitted,

                                                /s/ Jason Bennyhoff
                                                JASON BENNYHOFF
                                                ASST. DISTRICT ATTORNEY
                                                Fort Bend County, Texas
                                                State Bar Number 24050277
                                                1422 Eugene Heimann Cir.
                                                Richmond, Texas 77469
                                                Phone: (281) 238-3352
                                                Fax: (281) 238-3366
                          CERTIFICATE OF SERVICE

      I, Jason Bennyhoff, do hereby certify that a true and correct copy of the
foregoing Motion was sent to counsel for the Appellant on January 12, 2015, via the
EFile Texas system at the email address provided by Appellant’s counsel.

David Disher
disherdave@aol.com
Counsel for Appellant


                                            /s/ Jason Bennyhoff
                                            Jason Bennyhoff